Citation Nr: 1227839	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  05-35 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetes mellitus, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to October 16, 2003.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2008 the Veteran testified via video-teleconference before the undersigned and submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) review. 

In decisions dated in September 2008 and May 2010, the Board remanded the increased rating claim for additional development.  Those decisions also remanded a claim of entitlement to service connection for erectile dysfunction.  Thereafter, in a July 2011 rating decision, the AOJ granted service connection for erectile dysfunction.  As that award constitutes a full grant of the Veteran's erectile dysfunction claim, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

As an additional preliminary matter, the Board observes that in a July 2011 rating decision, the AOJ denied service connection for peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus.  In a May 2012 written brief, the Veteran's service representative presented argument on that issue.  Although this matter is not currently before the Board, the Board interprets the May 2012 brief as a timely notice of disagreement with the AOJ's determination.  However, no statement of the case has been issued.  As such, additional action with regard to a claim for service connection for peripheral neuropathy of the right upper extremity is needed.

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, the record shows that the Veteran has asserted unemployability due to his diabetes mellitus.  In October 2003, the Veteran filed a claim for increased rating for his diabetes mellitus.  Thereafter, he filed a formal claim of entitlement to TDIU in March 2004.  In a November 2004 rating decision, the AOJ denied entitlement to an increased rating for diabetes, but granted TDIU with an effective date of October 16, 2003, the date of receipt of the Veteran's claim for increased rating currently on appeal.  Although the Veteran did not appeal the issue of TDIU, he did appeal his claim for increased rating for diabetes mellitus.  Accordingly, the Board finds a claim for TDIU to be on appeal and assumes jurisdiction over it, as reflected on the title page.  Id.

Finally, the issue of service connection for high blood pressure has been raised by the record in a January 2010 statement by the Veteran, but has not been adjudicated by the AOJ.  In May 2010, the matter was referred by the Board to the AOJ for action.  As it does not appear that any action has been taken on the claim, it is once again referred to the AOJ for appropriate action. 

The issues of entitlement to a TDIU and entitlement to service connection for peripheral neuropathy of the right upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus, type 2, is manifested by the prescription of oral hypoglycemic agents and injectable insulin, as well as a restricted diet, but not by medically-directed regulation of activities. 

2.  The competent evidence of record demonstrates that the Veteran's service-connected diabetes mellitus is adequately compensated by the rating schedule. Moreover, and in any event, that service-connected disability does not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 percent for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for referral for increased disability ratings for diabetes mellitus on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Schedular Rating

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the Veteran's claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2011).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In this case, the Veteran's claim of entitlement to an increased rating for diabetes mellitus was received by the AOJ on October 16, 2003.  As such, the rating period on appeal runs from October 16, 2002, one year prior to the date of receipt of that claim.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider pertinent evidence dated prior to October 16, 2002, but only to the extent that it is found to shed additional light on the Veteran's disabilities in relation to the rating period on appeal.

The Veteran contends that his service-connected diabetes mellitus is more severe than as currently evaluated.  Specifically, the Veteran contends that his activities are restricted by his diabetes mellitus.

The Veteran's diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, which contemplates diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 100 percent evaluation is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119 (2011). 

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note 1 following 38 C.F.R. § 4.119 (2011).

Throughout the period on appeal, the Veteran's treatment records reveal that the Veteran has been prescribed an oral hypoglycemic agent, insulin, and a restricted diet.  The Veteran has been variously prescribed metformin, Avandia, and glyburide as the oral hypoglycemic, and in November 2003, he was started on insulin.  While the Veteran's treatment records do show his condition to be uncontrolled at times, they do not reveal any physician prescribed restriction of activity.  On the contrary, the Veteran's treatment records reveal that the Veteran was prescribed exercise to help control his weight and diabetes. 

Lay evidence submitted during the period on appeal asserts that the Veteran's activities have been restricted by his diabetes mellitus.  Specifically, in various written statements, the Veteran has asserted that he stopped working on the order of a VA doctor due to his physical and mental conditions, which included diabetes mellitus.  Additionally, during his June 2008 Board hearing, the Veteran provided testimony that his legs swell and that, when he exercises or performs yard work, his blood sugar goes down and he cannot keep up with what he is doing.  He testified that his insulin had been increased, but he did not feel it was "doing its job."  When asked if regulation of activities had been prescribed by a physician, the Veteran responded that upon informing his doctor of the way he felt when he was active, his doctor suggested that he stop and eat something to bring his blood sugar back up in order for him to continue activity.  

In support of his contentions are Social Security Administration (SSA) disability records showing that the Veteran was granted entitlement to SSA disability benefits based, in part, on his diabetes mellitus.  Those records show that the Veteran reported that he lasted only two months as a truck driver and felt that he was a risk to others on the road because of drowsiness and blurred vision allegedly caused by his diabetes.  Those records also show that the Veteran has numerous nonservice-connected physical disabilities that interfere with physical activity, including back, knee, and hand problems.  Of note, in a February 2002 self-report of physician-imposed restrictions on physical activity, the Veteran indicated that the cause of the restrictions was that he was not able to breathe very well.  Additionally, the Veteran reported that he had been turned down for employment due to his back and knee disabilities.

In April 2004, the Veteran was afforded a VA diabetes mellitus examination.  The Veteran complained of blurred vision and impotence, as well as episodes of excessive thirst and excessive urination.  He reported regular outpatient treatment for his condition, and had been on oral medication since September 1999.  He denied a history of hospitalizations and diabetic coma.  However, he did experience period hypoglycemic reactions for which he ate hard candy or drank juice or soda with relief.  The Veteran also reported interference with his daily activities, though the activities were not identified in the examination report.  Cardiovascular examination revealed that the point of maximal impulse was in the fifth intercostal space at the mid-clavicular line, with no murmurs or gallops.  Neurologic examination was unremarkable.  The examiner diagnosed erectile dysfunction that was multifactoral in origin, but not due to diabetes because there was no diabetic retinopathy or diabetic nephropathy to indicate microvascular problems.

In June 2006, the Veteran was afforded another VA diabetes mellitus examination.
The Veteran was currently on insulin two times per day and experienced periodic hypoglycemic episodes that were treated with soda or juice.  However, he denied any hospitalization for ketoacidosis or hypoglycemia.  He also denied problems with his eyes (although he wore glasses for reading), generalized itching, chest pain, peripheral neuropathy, and incontinence.  He still experienced erectile dysfunction and hypertension, for which he was taking medications.  His diet was reported as regular, with the Veteran regulating eating small portions, and his activity was not restricted.  The Veteran walked every other day and exercised.  He followed up with his provider every six months.  Cardiovascular examination revealed the presence of S1 and S2, but no S3 or S4.  The point of maximal impulse was in the fifth intercostal space at the mid-clavicular line, and there were no murmurs, gallops, rubs, or clicks.  Neurologic examination revealed a normal gait, and motor, sensory, and reflex examinations within normal limits.  Additionally, examination of the extremities revealed no evidence of pedal edema, trophic changes, skin lesions, or ulcerations, and ophthalmologic examination was negative for diabetic retinopathy. 

Based on the foregoing examination, the examiner diagnosed type 2 diabetes mellitus requiring insulin, without complications of retinopathy, neuropathy, or nephropathy.  The examiner also opined that erectile dysfunction was not secondary to diabetes, and indicated that there were no microvascular complications.

In June 2010, the Veteran attended a third VA examination to evaluate the severity of his diabetes mellitus.  The Veteran reported that he had been gaining weight and feeling tired.  It was noted that his diabetes had not been under control and that he was on insulin twice a day.  However, there were no diabetes-related hospitalizations or episodes of hypoglycemia reactions or ketoacidosis reported.  The examiner noted that the Veteran was on a restricted diet and was restricted in his ability to perform strenuous activities, indicating he was to "avoid over-exercise."  Regarding potential diabetic complications, the Veteran had a positive history of erectile dysfunction and hypertension, but denied cardiac symptoms to include angina, syncope, dizziness, and dyspnea.  He did have some wheezing associated with diagnosed bronchial asthma, and some nagging chest pain when he coughed.  He also reported paresthesias and pain in his left upper extremity and bilateral lower extremities.  The examiner noted that the Veteran had been diagnosed with polyneuropathy by his doctor and was being treated for his symptoms.

Following physical examination, the Veteran was diagnosed with type 2 diabetes mellitus without evidence of visual impairment or amputation.  The examiner also diagnosed neuropathy, mainly in both legs, and hypertension.  The examiner opined that the neuropathy was secondary to diabetes mellitus, but did not find that hypertension was caused or aggravated by the Veteran's diabetes mellitus.  The examiner noted the Veteran's usual occupation to be truck driver and that he was told he could no longer drive a truck because of his diabetes mellitus.  The examiner found the Veteran's diabetes, including associated complications, to have moderate effects on the Veteran's usual occupation.  Specifically, the examiner found that vision problems had a moderate effect on the Veteran's work, but indicated that the Veteran no longer had vision problems.  Additionally, there were no effects on activities of daily living.

Thereafter, in a May 2011 addendum, the June 2010 VA examiner clarified that the Veteran was restricted from performing strenuous activity such as over-exercise due to chronic low back pain.  The examiner did not indicate any required regulation of activities due to diabetes mellitus other than dietary restrictions.

By way of a July 2011 rating decision, the AOJ granted service connection for peripheral neuropathy of the left upper extremity and the bilateral lower extremities.  A 10 percent disability rating was assigned for each extremity.  The AOJ also granted noncompensable service connection for diabetic retinopathy, and noncompensable service connection for erectile dysfunction along with special monthly compensation for the loss of use of a creative organ. 

In light of the evidence the Board finds that entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus is not warranted.  During the entire period on appeal, the Veteran has been prescribed a restricted diet, insulin, and various oral agents to control his diabetes mellitus.  The evidence of record does not indicate that a doctor has determined that regulation of activities (avoidance of strenuous occupational and recreational activities) is medically required due to diabetes mellitus, as is necessary for higher ratings of 40, 60, or 100 percent under DC 7913.  Instead, the Veteran's diabetes has been managed by medication and diet. 

While there is evidence that the Veteran is hindered by back pain and other physical disabilities, the VA examination reports or VA clinical findings do not indicate that his own personal activities are restricted due to diabetes mellitus.  Therefore, an increased evaluation to 40 percent is not warranted under DC 7913. 

The Board acknowledges that the Veteran has asserted that he has restricted his activities due to the symptoms of his diabetes mellitus.  However, the Board notes that medical evidence is required to demonstrate that the Veteran's diabetes mellitus requires regulated activities.  Comacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  While the June 2010 VA examiner initially indicated that the Veteran should avoid "over-exercise," it was later clarified that the restriction was due to a low back disability, and not diabetes mellitus.  Additionally, although the VA examiner discussed diet restrictions in context of regulation of activities, the Board points out that a restricted diet is contemplated by the 20 percent rating under DC 7913.  

A review of the record indicates that any restriction of activities is self imposed.  In addition, the Veteran's treatment records do not reveal any episodes of hypoglycemia or ketoacidosis or in-patient hospital treatment therefore.  In fact, while the Veteran has subjectively reported episodes of hypoglycemia associated with activity, he testified before the undersigned that his doctor instructed him to eat something when these episodes occur to raise his sugar levels so that he is able to continue with the activity.  As such, entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus must be denied.  The Board has considered whether staged evaluations pursuant to Hart, supra, are warranted but finds that they are not as the requirements for a higher evaluation have not been met at any point in time that is covered by this appeal. 

The Board acknowledges that the Veteran's diabetes manifests the compensable complications of peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and erectile dysfunction.  However, the Veteran is in receipt of separate compensable evaluations for these conditions and has not challenged the evaluations assigned.  Accordingly, the separately evaluated compensable complications of diabetes are not before the Board at this time. 

The current level of disability shown is encompassed by the 20 percent rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted for any portion of the time period under consideration, and there is no basis for the assignment of staged ratings.  Because the preponderance of the evidence is against the claim for an increased evaluation, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case 'presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').

Here, because the Board finds that the Veteran's symptoms fit within the rating schedule criteria for diabetes, and the complications of diabetes are separately rated under the appropriate rating schedule criteria for those disabilities, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not warranted.  Indeed, the medical evidence of record does not show that the Veteran's diabetes is so severe as to warrant physician prescribed regulation of activities.  Thus, his disability picture is completely contemplated by the assigned 20 percent rating.  As an aside, it is also noted that the competent evidence does not show that the service-connected disorder causes impairment beyond that contemplated by the schedular rating criteria, namely, impairment that results in marked interference with employment or requires frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun.

The Board acknowledges that the Veteran has alleged that his service-connected diabetes interfered with his ability to perform his duties as a truck driver due to vision problems and fatigue.  The Board also acknowledges that SSA records dated prior to the period on appeal show a grant of disability benefits based, in part, on the Veteran's diabetes mellitus.  However, the most recent VA examiner noted only moderate effects on past occupational functioning caused by the Veteran's "vision," and further noted that the Veteran no longer had vision problems.  In this regard, to the extent that any interference with employment is caused by vision problems, the Board observes that VA clinical records dated as recently as July 2010 show that diabetic retinopathy was not found on examination.

Additionally, although the Veteran was determined by SSA to be disabled due, in part, to his diabetes mellitus, the medical evidence of record does not support that his diabetes mellitus causes marked interference with employment.  The record shows that the Veteran has significant physical limitations due to nonservice-connected disabilities and, although there was interference with employment with work as a truck driver due to diabetes reported by the Veteran, the Board notes that the Veteran worked as a truck driver for only four months.  Prior to that, he worked at a copper refinery for 25 years and was laid off when the refinery closed.  Additionally, the Board observes that the VA examiners have not found the Veteran unable to work due to his diabetes mellitus or indicated more than moderate effects on employment.  Moreover, the rating schedule recognizes through the rating criteria and the commensurate disability ratings that there will be industrial impairment as a result of service-connected disabilities.  In this case, the Veteran has a number of ratings assigned to his disability and the complications thereof.  Moreover, the Board observes that there is no showing the disability has required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  On the contrary, the Veteran expressly indicated during the course of the appeal that this service-connected disability had not caused him to seek inpatient treatment.  Absent evidence of these factors, the criteria for submission for assignment of an extraschedular rating are not met.  

In light of the above, the Board concludes that referral of the Veteran's diabetes mellitus claim for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

III.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the Veteran and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The notice must: (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

With respect to the Veteran's claim for increased rating for diabetes mellitus, the Board finds that he has received all essential notice, has had a meaningful opportunity to participate in the development of that claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Specifically, letters that collectively satisfied the notice requirements under 38 C.F.R. § 3.159(b)(1)  were sent to the Veteran in November 2003, March 2005, March 2006, November 2008, May 2010, and June 2010, both prior to and after the November 2004 AOJ decision denying his claim.  These letters informed the Veteran of the type of information and evidence needed to substantiate his claims and explained the division of responsibility between him and VA in obtaining this supporting evidence, including lay evidence and private and VA medical treatment records.  Additionally, those letters summarized the schedular and extraschedular criteria used to evaluate his increased rating claims.

The Board acknowledges that all required notice was not provided prior to initial unfavorable rating decision.  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have clarified that VA can provide additional necessary notice subsequent to the initial adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication 'cures' any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, after the November 2003, March 2005, March 2006, November 2008, May 2010, and June 2010 notice letters were sent to the Veteran, his claim was readjudicated by the AOJ in an April 2005 rating decision, August 2005 statement of the case, and December 2009 supplemental statement of the case.  Then, after the subsequent notice letters were provided, his claim was again readjudicated in a July 2011 rating decision and concurrent supplemental statement of the case.  It therefore follows that a prejudicial error analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is not warranted here.  Furthermore, to the extent it could be argued that there was a timing error, overall, the Veteran was afforded a meaningful opportunity to participate in the adjudication of his increased rating claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Therefore, the presumption of prejudice is rebutted, and no further development is required regarding the duty to notify.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file his service and post-service treatment records as well as other pertinent evidence, including SSA records.  He has also been afforded the opportunity to testify at a Board hearing in support of his claim.

Significantly, the Veteran and his representative have not identified any additional evidence related to his diabetes claim.  VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1).  In light of the foregoing, the Board finds that every reasonable effort has been made to obtain all records relevant to the Veteran's claim.

The Veteran has also been afforded formal VA examinations to evaluate the nature, extent and severity of his service-connected diabetes mellitus.  He has not specifically contended that the manifestations of that service-connected disorder have worsened since his most recent examination, and thus a remand is not required solely due to the passage of time since that examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Additionally, the examination reports are adequate for rating purposes.  The reports contain a review of the Veteran's subjective history as well as details of pertinent objective findings.  

Finally, the Board is also satisfied there was substantial compliance with the June 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling, is denied.


REMAND

In a July 2011 rating decision, the AOJ denied service connection for peripheral neuropathy of the right upper extremity.  In May 2012, within one year of the July 2011 rating decision, the Veteran's service representative submitted a written brief effectively expressing disagreement with the denial of service connection. 

An NOD or substantive appeal may be filed by the appellant, or by his representative, if a proper power-of-attorney or declaration of representation, as applicable, is on the record or accompanies such NOD or substantive appeal.  38 C.F.R. § 20.301.  A Veteran, or his representative, must file an NOD within one year from the date that that agency of original jurisdiction mails notice of a determination to him.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a). 

The Board interprets the May 2012 written brief as a timely notice of disagreement with the AOJ's July 2011 determination that service connection was not warranted for peripheral neuropathy of the right upper extremity.  Thus far, a statement of the case has not been issued.  See 38 C.F.R. §§ 20.201, 20.302(a) (2011).  When a Veteran files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Next, regarding the issue of entitlement to a TDIU prior to October 16, 2003, the Board finds that remand is necessary.

A claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  Indeed, TDIU was granted by a November 2004 rating decision, effective October 16, 2003.  However, for reasons discussed below, the November 2004 decision did not represent a total grant of benefits with respect to the issue of TDIU.

Here, while the Veteran filed a formal application for TDIU in March 2004, the Board finds that the issue of TDIU was also raised by evidence of unemployability in the record prior to that date in conjunction with the appealed increased rating claim.  Therefore, the Veteran may be entitled to a grant of TDIU for the period prior to October 16, 2003.  Specifically, an effective date as early as October 16, 2002, may be assigned for a grant of TDIU if it is factually ascertainable that the Veteran was unable to obtain or maintain gainful employment due to his service-connected disabilities, including diabetes mellitus, within the one year period prior to receipt of the Veteran's increased rating claim.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1); and Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (holding that a TDIU based on an already S/C disability is an IR claim for the purpose of the application of 38 U.S.C. § 5110(b)(2)).  See also 38 C.F.R. § 3.157(b)(1) (IR claim can date back to VA outpatient or hospital examination, or date of admission to a VA or uniformed services hospital, when such reports relate to examination or treatment of that S/C disability).  

However, in this case, the minimum percentage requirements for a schedular TDIU rating were not met for the relevant period on appeal prior to October 16, 2003.  38 C.F.R. § 4.16(a) (2011).  Specifically, from October 16, 2002, to October 15, 2003, the Veteran was rated as 50 percent disabled due to posttraumatic stress disorder, 20 percent disabled due to diabetes mellitus, 10 percent disabled due to tinnitus, and noncompensably disabled due to a right ear disability and diabetic retinopathy, for a combined disability rating of 60 percent.  

The record indicates that the Veteran stopped working years before he filed his increased rating and TDIU claims, and has not maintained substantially gainful employment throughout the pendency of this appeal.  Pertinent clinical evidence shows that, prior to October 16, 2003, the Veteran was receiving regular treatment for uncontrolled diabetes, as well as service-connected PTSD.  Moreover, in September 2003, the Social Security Administration (SSA) found that the Veteran had been disabled since September 2000 with a primary diagnosis of diabetes mellitus, uncontrolled, and a secondary diagnosis of hypertension.  The medical records on which the SSA decision was based suggest that the Veteran's service-connected diabetes mellitus and PTSD, when considered in light of his education and occupational experience, may have rendered him incapable of obtaining or retaining substantially gainful employment prior to October 16, 2003.  38 C.F.R. § 4.16(b) (2011); Bowling v. Principi, 15 Vet. App. 1 (2001). 

VA regulations specifically provide that if a Veteran is unemployable by reason of his service-connected disabilities, occupational background and other related factors, an total rating may be assigned on the basis of a showing of unemployability.  38 C.F.R. § 4.16(b) (2011).  Nevertheless, the Board is precluded from assigning such a rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rather, the authority to assign such ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board.  Where the Board finds entitlement to a TDIU rating may be is warranted, but the percentage criteria are not met, the proper course of action is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 4.16(b).  VAOGCPREC 6-96 (concluding the Board would have jurisdiction to consider the issue of entitlement to an extra-schedular rating if raised in connection with an increased rating claim, but that the Board should remand the issue if it is determined that further action by the RO is necessary), 61 Fed. Reg. 66749 (1996); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The AOJ has not referred the Veteran's claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of a TDIU on an extraschedular basis.  Thus, given the aforementioned evidence, the Board finds that his claim for a TDIU for the period before he met the requirements of 38 C.F.R. § 4.16(a) must be referred to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative an SOC addressing the claim of entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus.  Along with the SOC, the AOJ must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals) and afford them the applicable time period for perfecting an appeal to these issues.  (The Veteran and his representative are hereby reminded that appellate consideration of these claims may be obtained only if a timely appeal is perfected).  If, and only if, the Veteran files a timely appeal, should this issue be returned to the Board. 

2.  Refer the Veteran's TDIU claim for the period prior to October 16, 2003, to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating under the provisions of 38 C.F.R. § 4.16(b) (2011). 

3.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


